DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1. The prior art Dannels (U.S. Publication No. 2018/0189930 A1) discloses a magnetic resonance imaging (MRI) system.  The MRI system includes a gantry and various related system components interfaced therewith.  At least the gantry is typically located in a shielded room.  The MRI system geometry depicted in Fig. 1 includes a substantially coaxial cylindrical of the static field B0 magnet and gradient coil set and large whole body RF coil assembly.  The MRI system controller interfaces with a MRI sequence controller which in turn controls the Gx, Gy and Gz gradient coil drivers as the RF transmitter and the transmit/receive switch.  The MRI sequence controller can facilitate one or more preparation scan sequences and a scan sequence to obtain a main scan magnetic resonance image to determine sensitivity maps for RF coils.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “the DNN is trained with a plurality of training samples before processing the first imaging information with the DNN, and wherein each training sample of the plurality of training samples is obtained by scanning a subject sample with the second undersampling factor to obtain third imaging information, selecting a corresponding part of information from the third imaging information according to the first undersampling factor and a second sampling trajectory to obtain fourth imaging information, and taking the third imaging information as an output sample and the fourth imaging information as an input sample to form the training sample.”

Allowable Subject Matter
2.	Claims 1, 2, 5-12 and 15-24 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  “the DNN is trained with a plurality of training samples before processing the first imaging information with the DNN, and wherein each training sample of the plurality of training samples is obtained by scanning a subject sample with the second undersampling factor to obtain third imaging information, selecting a corresponding part of information from the third imaging information according to the first undersampling factor and a second sampling trajectory to obtain fourth imaging information, and taking the third imaging information as an output sample and the fourth imaging information as an input sample to form the training sample.”
Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  “the DNN is trained with a plurality of training samples before processing the first imaging information with the DNN, and wherein each training sample of the plurality of training samples is obtained by scanning a subject sample with the second undersampling factor to obtain third imaging information, selecting a corresponding part of information from the third imaging information according to the first undersampling factor and a second sampling trajectory to obtain fourth imaging information, and taking the third imaging information as an output sample and the fourth imaging information as an input sample to form the training sample.”

Regarding claim 21, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  “wherein the DNN is trained with a plurality of training samples before processing the first imaging information with the DNN, and wherein each training sample of the plurality of training samples is obtained by scanning a subject sample with the second undersampling factor to obtain third imaging information, selecting a corresponding part of information from the third imaging information according to the first undersampling factor and a second sampling trajectory to obtain fourth imaging information, and taking the third imaging information as an output sample and the fourth imaging information as an input sample to form the training sample.”

	Claims 2 and 5-10 is allowable due to its dependency on claim 1; claims 12 and 15-20 are allowable due to its dependency on claim 11; claims 22-24 are allowable due to their dependencies on claim 21. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866